Citation Nr: 1227263	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-25 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1940 to August 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case has been before the Board on a prior occasion, and was remanded in August 2011 for evidentiary development.  For reasons stated in greater detail below, further development is required prior to a final adjudication.

The Veteran's claim for entitlement to service connection for bilateral hearing loss, also remanded in August 2011, was granted by the RO in June 2015.  Accordingly, that appeal was resolved fully in the Veteran's favor, and it is not before the Board.    

The Veteran gave testimony at a Videoconference hearing in July 2011.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
  

REMAND

The Veteran in this case served in the Army during the Second World War as a member of the Signal Corps.  Upon review of his War Department service history, it is reflected that he participated in campaigns in North Africa, Italy, Southern and Northern France, and Germany.  As a signalman, the Veteran asserts to having been in direct support of infantry and other combat arms troops while participating in operations against forces from Nazi Germany, and he also asserts having been tactical ground control for aircraft on bombing missions.  Indeed, the Veteran states that he was very proximate to outgoing and incoming artillery fire, aviation bombardment, and that he slept in "pup tents" on the ground during operations.  He specifically asserts that he was involved in the Battle of the Bulge, where he was exposed to cold weather and hard ground as a sleeping surface.  Additionally, the Veteran stated that he was involved in a motor vehicle accident while serving in Italy, and that he felt pain in his back when his jeep was wedged between other vehicles.  He reports seeing a doctor in a field hospital; however, given the circumstances of the American advance throughout the Italian peninsula, he noted that no documentation was made at that time.  

The Veteran is currently in receipt of service-connected compensation benefits for posttraumatic stress disorder (PTSD).  The basis of the award was the service department verification of his participation in numerous campaigns in the European Theater of Operations (ETO).  Essentially, the Veteran contends that some of the conditions of service which contributed to PTSD are also responsible for his development of a chronic low back disorder.   That is, while the Veteran notes that he was a signalman, he has stated that he experienced the hardships of service in a combat zone (stresses of carrying equipment, exposure to artillery/bombardment firing, sleeping on hard ground, etc.).  A private physician, in a letter dated in October 2007, reiterated that the Veteran had complaints of a back injury in his military service, and that back pain and arthritis are experienced currently.  No nexus between a current disorder and in-service symptoms was made with this opinion, however.  

The Veteran married his spouse while he was in active service, and upon his return from Europe, she has asserted that he had noticeable problems with back pain (would strain at picking up items and had discomfort in cold weather).  The Veteran states that he did not seek treatment for his back until the 1960s (records of which are unavailable); however, he reports that he would use heating pads to treat symptoms as they came.  

The Board, in noting the Veteran's testimony and post-service medical history, ordered that an orthopedic examination addressing etiology be afforded.  The returned opinion, dated in August 2011, purports to address whether it is at least as likely as not that any current back disorder had causal origins in service.  The examiner stated that the Veteran's current lumbar degenerative disc disease, status-post lumbar discectomy, was "less likely related" to military service on the basis of there being "no evidence" of back injury or treatment during service.  The examiner opined that the back disorder is "more likely related" to the Veteran's age and "other events" occurring after service discharge (the nature of these "other events" were not clarified in the opinion).  

The Board notes that the Veteran's service treatment records do not, as correctly stated by the examiner, document any treatment for a back disorder.  However, the examiner did not consider the Veteran's testimony of back pain in service, to include his alleged jeep accident and other hardships of combat support service.  The Veteran's spouse's notations of the Veteran experiencing pain shortly after service were also not discussed in the rationale for the opinion.  

The service department records specifically note participation in numerous military operations throughout ETO.  The Army Signal Corps is the communications arm of the service, and its soldiers are responsible for maintaining connectivity between fighting elements during combat operations.  While not a combat arms branch in the sense of being a maneuver element (i.e., a force that directs fire on the enemy), the Signal Corps directly supports combat operations by preserving communication links (to include with aircraft).  Thus, service in such a capacity in the ETO would undoubtedly include the hardships to the back as has been described, and also, given the mobile nature of operations against the Germans, it is not outside the realm of possibility that a jeep accident could have occurred and not been documented.  

The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning exists for the conclusion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the Veteran's available service treatment records have been damaged by the 1973 fire at the National Personnel Records Center (NPRC).  All efforts to secure service treatment records have been fulfilled; however, given the damaged nature of the present records, it is not readily apparent that all service treatment records are available.  In cases such as these, where the entirety of the service treatment records may have been lost, VA has a heightened duty to explain its reasons and bases for its decision and to carefully consider the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In light of this, the Board must conclude that, in relying solely on the basis of a lack of documentation, the returned August 2011 VA examination does not contain an adequate rationale to resolve the issue on appeal.  As it was specifically directed by the Board (in its August 2011 remand) that the Veteran's lay statements be considered, such a failure to account for his testimony in the associated rationale of the medical opinion equates to a lack of compliance with Board directives.  Veterans, as a matter of law, are entitled to compliance with Board instructions regarding the development of their claims.  See Stegall v. West, 11 Vet. App. 268 (1998).  As this was not done in this case, a new examination addressing etiology, preferably by a different physician than the one who conducted the August 2011 examination, should be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a comprehensive VA orthopedic examination, preferably with an examiner other than the one who conducted the August 2011 VA examination, to address the etiology of his chronic low back condition, to include degenerative disc disease (status-post discectomy).  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that any current low back disorder had causal origins in service, to include as a result of the hardships of service associated with direct combat support in the European Theater of Operations (carrying and firing of weapons, sleeping in a foxhole on hard ground, exposure to artillery and aviation bombardment, etc.), and also to include the alleged vehicle accident during the American advance through Italy.  The examiner should also reference the Veteran's spouse's testimony of the Veteran having back complaints in the time proximate to his service discharge, as well as the Veteran's own contentions.  A rationale must accompany all conclusions reached.  

2.  Following this and any other additional indicated development, re-adjudicate the issue on appeal.  Should the claim not be granted, issue a supplemental statement of the case to the Veteran and his representative and return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

